IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                        Assigned on Briefs September 2, 2016

       GEORGE CAMPBELL, JR. v. TENNESSEE DEPARTMENT OF
                    CORRECTION, ET AL.

                Appeal from the Chancery Court for Davidson County
                  No. 141632-II     Carol L. McCoy, Chancellor
                      ___________________________________

             No. M2015-01674-COA-R3-CV – Filed September 29, 2016
                    ___________________________________


This is a prisoner complaint filed under the Tennessee Governmental Tort Liability Act
(TGTLA) against the Tennessee Department of Correction, the Commissioner of Correction,
Corrections Corporation of America, the correctional facility where the prisoner was housed,
and several prison employees, seeking arrearages for unpaid wages, as well as punitive and
compensatory damages. The complaint was filed in the Chancery Court of Davidson County.
The trial court dismissed the prisoner’s complaint because it lacked subject matter
jurisdiction to hear the case. The prisoner now appeals. Discerning no error, we affirm.


 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                  and Remanded.

KENNY ARMSTRONG, J., delivered the opinion of the court, in which ANDY D. BENNETT and
THOMAS R. FRIERSON, II, JJ., joined.

George Campbell, Jr., Clifton, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; and Charlotte Davis, Assistant
Attorney General, for the appellees, State of Tennessee Department of Correction, and
Derrick D. Schofield.

James I. Pentecost and Nathan D. Tilly, Jackson, Tennessee, for the appellees, Corrections
Corporation of America, South Central Correctional Facility, Warden, South Central
Correctional Facility, Librarian, South Central Correctional Center, and Jobs Coordinator,
South Central Correctional Center.
                                         OPINION

                                        I. Background

        The Appellant George Campbell, Jr. is an inmate in the custody of the Tennessee
Department of Correction (“TDOC”). Mr. Campbell is currently housed at the South Central
Correctional Facility (“SCCF”) in Clifton, Tennessee. On November 20, 2014, Mr.
Campbell filed his initial action as a “Complaint under Tennessee Governmental Tort
Liability Act” (“TGTLA”) against the TDOC, Commissioner Derrick Schofield, Corrections
Corporation of America (“CCA”), SCCF, Arvil “Butch” Chapman, Wanda Spears, and
Tiffany Caldwell (together, “Appellees”). Mr. Campbell’s complaint, which was filed in the
Davidson County Chancery Court, alleges that he is owed “back pay” for overtime he
allegedly worked in the law library. According to the complaint, Appellees have denied Mr.
Campbell proper payment since 2003, and he is owed arrearages in the amount of $792.00.
Mr. Campbell argues that, in addition to the prison’s refusal to pay the alleged arrearages, “a
flood of retaliation has occurred.” However, Mr. Campbell does not specify any retaliatory
acts in his complaint. Mr. Campbell also prays for punitive and compensatory damages in his
complaint.

       On January 7, 2015, CCA, SCCF, Mr. Chapman, Ms. Spears, and Ms. Caldwell filed a
joint motion to dismiss. The motion alleges that CCA and its employees never had authority
to set Mr. Campbell’s rate of pay or to pay Mr. Campbell’s wages. Therefore, the motion
argues that Mr. Campbell failed to state a claim upon which relief can be granted. On
February 23, 2015, Commissioner Schofield filed a motion to dismiss, alleging that Mr.
Campbell had no cause of action against him under the TGLTA. In response to these
motions, Mr. Campbell filed a series of motions, the majority of which are not relevant to this
appeal.

        On January 20, 2015, Mr. Campbell filed a “motion for leave to file an amended
complaint,” in which he alleges violation of his constitutional rights under the First, Fifth,
Eighth, and Fourteenth Amendments of the United States Constitution, all of which allegedly
arise from the withholding of wages. On February 5, 2015, Mr. Campbell filed a
“supplemental motion to amend the original and amended complaint,” in which he alleges
violation of certain TDOC policies and a further violation of his Fourteenth Amendment
rights, stemming from TDOC’s removal of a computer from the prison library. Mr.
Campbell alleges that this computer was assigned to the library to aid prisoners in accessing
court documents and filing complaints and that the removal of this computer was in
retaliation for Mr. Campbell’s complaint against the TDOC and other prison officials.
Following a hearing on all pending motions, the trial court dismissed Mr. Campbell’s case by
order entered on August 6, 2015. Mr. Campbell appeals.

                                        II.    Issues
                                              -2-
       Appellant raises four issues for review, which we restate as follows:

       1.      Whether the trial court lacked subject matter jurisdiction.
       2.      Whether the chancery court properly applied the summary judgment standard
               under Tennessee Rules of Civil Procedure 56.
       3.      Whether the chancery court erred in denying Appellant’s supplemental motion
               to amend the original and amended complaint.
       4.      Whether the chancery court erred in granting summary judgment.

                                   III.   Standard of Review

        At the outset, we note that the Appellees filed motions to dismiss, not motions for
summary judgment as argued by Appellant. Appellate courts review a motion to dismiss on a
de novo basis with no presumption of correctness because it is purely a question of law.
Blackburn v. Blackburn, 270 S.W.3d 42, 47 (Tenn. 2008); Carvell v. Bottoms, 900 S.W.2d
23, 26 (Tenn. 1995); and Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn.
1993). A motion to dismiss for failure to state a claim for relief challenges only the legal
sufficiency of the complaint, not the strength of the plaintiff’s proof or evidence. Webb v.
Nashville Area Habitat for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011). The motion
admits the truth of the factual allegations in the complaint but asserts that the alleged facts
fail to establish a basis for relief. Id. “In considering a motion to dismiss, courts must
construe the complaint liberally, presuming all factual allegations to be true and giving the
plaintiff the benefit of all reasonable inferences.” Id. (internal quotation marks omitted).
Additionally, courts must give effect to the substance, rather than the form or terminology of
a pleading. Abshure v. Methodist Healthcare-Memphis Hosp., 325 S.W.3d 98, 104 (Tenn.
2010).

        We recognize that Mr. Campbell is a prison inmate and is proceeding pro se. We are
also cognizant that many pro se litigants have no legal training and little familiarity with the
judicial system. Garrard v. Tenn. Dep't of Corr., No. M2013-01525-COA-R3-CV, 2014
WL 1887298, at *3 (Tenn. Ct. App. May 8, 2014)(internal citations omitted). While a party
who chooses to represent himself or herself is entitled to the fair and equal treatment of the
courts, Hodges v. Tenn. Att'y Gen., 43 S.W.3d 918, 920 (Tenn. Ct. App. 2000), “[p]ro se
litigants are not . . . entitled to shift the burden of litigating their case to the courts.” Whitaker
v. Whirlpool Corp., 32 S.W.3d 222, 227 (Tenn. Ct. App. 2000).

                                          IV.    Analysis

        Mr. Campbell argues that the trial court erred in determining that it does not have
jurisdiction to hear his claim. Subject matter jurisdiction implicates the power of a particular
court to adjudicate a particular case or controversy. Osborn v. Marr, 127 S.W.3d 737, 739
                                             -3-
(Tenn. 2004); Meighan v. U .S. Sprint Commc'ns Co., 924 S.W.2d 632, 639 (Tenn. 1996).
Subject matter jurisdiction “can only be conferred on a court by constitutional or legislative
act.” Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000) (citing Kane v. Kane,
547 S.W.2d 559, 560 (Tenn. 1977); Computer Shoppe, Inc. v. State, 780 S.W.2d 729, 734
(Tenn. Ct. App. 1989)). When subject matter jurisdiction is questioned, we must ascertain
whether the Tennessee Constitution, the Tennessee General Assembly, or the common law
have conferred upon the court the power to adjudicate the case before it. Mosley v. State,
475 S.W.3d 767, 770 (Tenn. Ct. App. 2015), perm. app. denied (Tenn. Nov. 24,
2015)(internal citations omitted). “In the absence of subject-matter jurisdiction, a court
cannot enter a valid, enforceable order.” Earls v. Mendoza, No. W2010-01878-COA-R3-
CV, 2011 WL 3481007, at *5 (Tenn. Ct. App. Aug. 10, 2011) (citing Brown v. Brown, 198
Tenn. 600, 281 S.W.2d 492, 497 (1955)). Therefore, unless the trial court had subject matter
jurisdiction, it was without authority to adjudicate Mr. Campbell’s complaint.

        The State of Tennessee, as a sovereign, is immune from lawsuits “except as it
consents to be sued.” Mosley, 475 S.W.3d at 772 (quoting Brewington v. Brewington, 387
S.W.2d 777, 779 (Tenn. 1965)). Article I, section 17 of the Tennessee Constitution provides
that lawsuits may only be brought against the State “in such manner and in such courts as the
Legislature may by law direct.” In 1984, the Tennessee legislature enacted a procedure for
filing, prosecution, and disposition of monetary claims against the State. Mullins v. State,
320 S.W.3d 273, 278-79 (Tenn. 2010). This comprehensive statutory scheme included the
formation of the Tennessee Claims Commission, which was created to hear and determine
claims against the State. Id.; see Act of May 24, 2984, ch. 972, §§ 1, 5(a), 1984 Tenn. Pub.
Acts 1026, 1027-28 (codified at Tenn. Code Ann. § 9-8-301(a), -305(1)). With regard to the
Claims Commission, Tennessee Code Annotated Section 9-8-307(a)(1) reads in pertinent
part:

       (a)(1) The commission or each commissioner sitting individually has exclusive
       jurisdiction to determine all monetary claims against the state based on the acts
       or omissions of “state employees”. . . .

Tenn. Code Ann. § 9-8-307(a)(1).

      The trial court’s order entered on August 6, 2015 details Mr. Campbell’s various
motions, including his motion for leave to file an amended complaint and his supplemental
motion to amend the original and amended complaint. All of the causes of action set out in
Mr. Campbell’s motion for leave to file an amended complaint focus on his claim that he has
been deprived wages. Thus, the trial court found that:

       even though Rule 15.01 of the Tennessee Rules of Civil Procedure provides
       that leave to amend pleading “shall be freely given when justice so requires,”
       the court finds that his claim is improperly filed in chancery court and should
                                             -4-
       have been filed with the Tennessee Claims Commission, which is the proper
       forum to determine what relief, if any, may be warranted.

       In his supplemental motion to amend the original and amended complaint, Mr.
Campbell requests that he be allowed to amend his complaint to add allegations of intentional
wrongdoing on the part of CCA staff. In denying this motion, the trial court “notes that [Mr.
Campbell] has not taken the initial steps to pursue a grievance or to seek an administrative
remedy.” Additionally, in denying the motion, the trial court relies on the fact that the
original complaint seeks money damages against the state for wages allegedly owed Mr.
Campbell.

       Ultimately, the trial court found that it “does not have jurisdiction over Mr.
Campbell’s claim for monetary damage against the state,” and dismissed his claim. In
applying the plain language of Tennessee Code Annotated 9-8-307(a)(1), the trial court was
correct in its determination that it does not have subject matter jurisdiction to hear Mr.
Campbell’s complaint. . In light of this holding, we affirm the trial court’s dismissal of the
complaint and pretermit discussion of Mr. Campbell’s remaining issues.

                                     V.     Conclusion

       For the foregoing reasons, we affirm the trial court’s order of dismissal. The case is
remanded to the trial court for such further proceedings as may be necessary and are
consistent with this opinion. Costs of the appeal are assessed against the Appellant, George
Campbell, Jr.. Because Mr. Campbell is proceeding in forma pauperis in this appeal,
execution for costs may issue if necessary.



                                                  _________________________________
                                                  KENNY ARMSTRONG, JUDGE




                                            -5-